DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reason for Allowance

Claims 1-10, 12, and 14-23, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 07/22/2022 and a thorough search the closest prior arts Yang et al. (US 20160163265 A1), in view of LAI (US 20180114486 A1), and in further view of KIM et al. (US 20190355796 A1), and in further view of Bae et al. (US 20140054078 A1), and in further view of JI et al. (US 20200135089 A1), and in further view of Liu et al. (US 20100267176 A1), and in further view of Yu et al. (US 20060131757 A1), and in further view of ABE (US 20190386188 A1), and in further view of Lee et al. (US 20140240933 A1),  and in further view of BEAK et al. (US 20200135971 A1), and in further view of CHA et al. (US 20200388731 A1), and in further view of Sakariya et al.  (US 20140168037 A1), and in further view of ZHANG et al. (US 20190363070 A1), and in further view of LEE et al. (US 20200235079 A1), in combination, fail to teach all the limitations as recited in the independent claims. 


With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the substrate on which the plurality of light-emitting units are disposed is disposed on a front surface of a circuit board, and the substrate on which the driving circuit is disposed and the substrate on which the controlling circuit is disposed are disposed on a back surface of the circuit board, as claimed in claim 1. 

With regards to independent claim 21, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and the driving transistor and the controlling transistor respectively have channels comprising different materials, as claimed in claim 21.  

With regards to independent claim 23, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
and at least one of the different substrates on which the plurality of light-emitting units, the driving circuit, and the controlling circuit are disposed is disposed on a circuit board through an adhesive member, and is electrically connected to the circuit board through a conductor, as claimed in claim 23.  

The dependent claim 2-10, 12, 14-20, and 22, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752. The examiner can normally be reached Monday -Friday, 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628